DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all variations of claim 24 must be shown or the feature(s) canceled from the claim(s).  In claim 24, all of the variations of “a bottom surface of the step or the standoff; and...and upper surface of the step or the standoff” are not shown [also see 112a rejection below for further detail].  Suggestion: amend claim 24 to --said first mating member is mounted on and extends downwardly from a bottom surface of the standoff; and said second mating member is mounted on and extends downwardly from an upper surface of the step--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to for failing to explain each and every variation provided by the “or” clause in claim 24, see 112a rejection directed to claim 24 below for further detail.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 24, all variations of “said first mating member is mounted on and extends downwardly from a bottom surface of the step or the standoff; and said second mating member is mounted on and extends downwardly from an upper surface of the step or the standoff” do not appear possible, more specifically the variation including the post being “a bottom surface of the step...and” the receiver being “an upper surface of the step” in light of the limitations of claim 1 requiring the first mating member being the post and the second mating member being the receiver and requiring “said first mating member...being vertically engageable into the second mating member”.  Suggestion: amend to --said first mating member is mounted on and extends downwardly from a bottom surface of the standoff; and said second mating member is mounted on and extends downwardly from an upper surface of the step--.  See drawing objections above as well.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 21, 22, 25, 26, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 
1) “a coupler” when introduced in line 18 (using left margins for line numbers) is required to have the first mating member be “a post extending downwardly relative to said upper end”, but the final four lines introduces another coupler via “a pair of said couplers” which refers back to the originally introduced “a coupler” which originally defines the post as extending downwardly from the upper end - this is contradicted in the final line by relocating one of the couplers to be “nearer to said lower end” - thereby making it difficult to ascertain the scope of the claim.    The examiner suggests amending this claim to replace “a coupler” by introducing the couplers as upper and a lower couplers to begin with to avoid confusion.
2) Also, first introducing “a coupler” and then requiring “a pair of said couplers” is confusing, should this be --a pair of said coupler-- instead?
Regarding claim 21, “said posts of said upper coupler” and “said posts of said lower coupler” provides a lack of proper antecedent basis. It seems these should respectively be amended to --said post of each said upper coupler-- or -- said post of each said lower coupler--.
Regarding claim 22, “said stick” in line 2 provides a lack of proper antecedent basis.  is this referring to the stick body or the stick assemblies or something else?  Please correct.
Regarding claim 25, “said stick” in line 2 and 3 each provides a lack of proper antecedent basis.  is this referring to the stick body or the stick assemblies or something else?  Please correct.
Regarding claim 33, “said stick” in the last 2 of 3 lines respectively each provides a lack of proper antecedent basis.  is this referring to the stick body or the stick assemblies or something else?  Please correct.
Dependent claims are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 24 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Petreman (US 20210095524).
Regarding claim 1, Petreman teaches:
A nestable tree climbing stick system (see fig.’s 1 and 2 for example) including a plurality of tree climbing stick assemblies (the left and middle assemblies of the three), each of the tree climbing stick assemblies comprising: a stick body (102; see fig. 2 described as the spine) having an upper end (top of spine), a lower end (lower end of spine), a front side (facing tree) and a rear side (the side 106 extends from), the stick body having a longitudinal axis (an axis is imaginary) extending through the upper and lower ends: (it extends through the entire length of the spine [stick body] 102) a step being (106) attached to the stick body and being configured for [intended use] being stepped upon and gripped by a user of the tree climbing stick assemblies (it can perform this function as claimed); a standoff  (represented by fig. 3C) attached to the stick body (at the upper and lower ends of each body as seen in fig. 2) and being configured for [intended use] engaging a surface of a tree (as seen in fig. 1), said standoff extending forward of said front side (as seen in fig. 1 it extends forward, toward the tree, relative to the upper end of the spine represented by the square); a coupler (at 115 but further defined/described below) being attached to said stick body, said coupler releasably securing together a pair (the left one and middle one in fig. 2) of the tree climbing stick assemblies to define secured tree sticks such that the longitudinal axes of the secured tree sticks are orientated parallel to each other (as seen in fig. 2), said coupler including: a first mating member (115; note that the left stick assembly has a pin at its top right and the middle stick assembly has a pin at its top right too), wherein said first mating member comprises a post (described as a ‘pin 115’ in the specification, also see fig. 2) extending downwardly relative to said upper end (as seen in fig. 2 at least the head of the pin extends downwardly from the upper end, note that the stick body can include the standoff in the same way that the applicants stick body includes the steps and standoff as described in the applicants specification in line 15 of page 6 “the stick body 14 may include any number of steps 24 and standoffs 26”; also, the upper end can include the standoff as well) and having a bottom end (the bottom of the head of the pin as seen in fig. 2), wherein said post is orientated generally parallel to the longitudinal axis of the stick body wherein an angle formed between said post and the longitudinal axis of the stick body is less than 20degrees (as seen in fig. 2); and a second mating member (the aperture through which the post extends; see fig. 2), said first mating member of one of the tree climbing stick assemblies being vertically engageable into the second mating member of another one of the tree climbing stick assemblies when the stick bodies of the secured tree sticks are vertically orientated (as seen in fig. 2), said second mating member comprising a receiver and wherein each tree climbing stick assembly includes a pair of said couplers (at the upper and lower ends as seen in fig. 2) vertically spaced from each other to define an upper coupler positioned nearer to said upper end and a lower coupler positioned nearer to said lower end (as seen in fig. 2).
Regarding claim 24 as best understood, 
The nestable tree climbing stick system according to claim 1, wherein: said first mating member is mounted on and extends downwardly from a bottom surface of the step or the standoff; and said second mating member is mounted on and extends downwardly from an upper surface of the step or the standoff (as depicted in Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, and 33 are rejected under 35 U.S.C. 103 as obvious over Petreman (US 20210095524) [as applied above] in view of Infalt (US 20190055782).
Regarding claims 22, 25, and 33, all of the elements have been discussed above except further including a button being mounted on said tree stick and being engageable with a tether to secure the tree stick to a tree, said button extending rearwardly of said rear side.  Therefore, attention is directed to Infalt which teaches a similar assembly with a button (213; see fig.’s 1 and 3) being mounted on said tree stick and being engageable with a tether to secure the tree stick to a tree, said button extending rearwardly of said rear side (as depicted in Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide stick body of Petreman with a button as claimed in order to provide the predictable and expected results of providing securement to a strap for attachment to another object such as tree.

Allowable Subject Matter
Claims 4, 21, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P CAHN/          Supervisory Patent Examiner, Art Unit 3634